Citation Nr: 1452423	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  02-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than June 15, 1998 for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973, and from May 1975 to April 1977.

This case initially came before the Board of Veterans' Appeals (Board) from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted entitlement to a TDIU, effective April 13, 2000.  The Veteran timely appealed the assigned effective date.  The Board has bifurcated and recharacterized the issues for the reasons stated below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In March 2006, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In August 2007, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  For the reasons stated below, the AOJ complied with the Board's remand instructions.

In April 2010, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2011, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the April 2010 Board decision.  In an October 2010 Order, the Court granted the Joint Motion.

In June 2012, the Board issued a decision denying the claim for an effective date earlier than June 15, 1998 for the award of a TDIU.  The Board also remanded the claim for an effective date between June 15, 1998 and April 13, 2000 for the award of a TDIU.  

The Veteran again appealed the Board's decision to the Court. In a Memorandum Decision dated in August 2013, the Court vacated the Board's decision to the extent that it denied entitlement to an effective date earlier than June 15, 1998 for the award of a TDIU and remanded the case. 

As the Board's June 2012 remand instructions pertaining to the matter of entitlement to an effective date between June 15, 1998 and April 13, 2000 for the award of a TDIU have yet to be accomplished, this matter is referred to the Agency of Original Jurisdiction (AOJ) for additional development.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.


FINDINGS OF FACT

1. The Veteran filed a claim for an increased rating for his service connected back disability on June 15, 1998, and the RO denied this claim in August 1999.  The Veteran was notified of this decision in a letter dated later that month.

2.  Prior to the expiration of the one year appeal period, new and material evidence was received that related to whether the Veteran was unable to work due to his back disability.

3.  The pending June 15, 1998 claim for a TDIU was granted in the October 2000 rating decision that assigned an effective date of April 13, 2000 for the TDIU.

4.  Prior to June 15, 1998, there was no pending formal or informal claim for a TDIU, and none can be inferred.


CONCLUSION OF LAW

The criteria for an effective date prior to June 15, 1998, have not been met.  38 U.S.C.A. § 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veteran's Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As noted above, the claim for an earlier effective date for TDIU arises from the Veteran's disagreement with effective date assigned in connection with the grant of TDIU.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no evidence or argument that there was any defect in notification pursuant to 38 U.S.C.A. §§ 5104 and 7105 and further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

The Board notes, however, that in its August 2007 remand, the Board instructed the AOJ to ensure that all VCAA notice obligations were satisfied with regard to the claim for an earlier effective date for the grant of TDIU.  The AOJ complied with this remand instruction in a May 2008 letter.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Moreover, during the August 2006 Board hearing, the undersigned explained the issue on appeal, and asked questions designed to elicit additional information or evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim relating to entitlement to an earlier effective date for TDIU are thus ready to be considered on the merits.


II. Analysis

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran first became eligible for a TDIU on a schedular basis on April 13, 2000, which is the effective date of the grant of entitlement to a TDIU.  He argues, however, that he was unemployable prior to that date and that VA should have inferred an informal claim for a TDIU on an extraschedular basis prior to that date.  In this regard, the Board notes that the issues before it may be phrased in various manners.  The issues may be phrased as entitlement to an earlier effective date for TDIU. The issues may be phrased as entitlement to TDIU during dates certain (with an explanation that TDIU has been granted, but did not cover the entire appeal period) or entitlement to TDIU prior to certain dates.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has issues in terms of entitlement to an earlier effective date since the appellant is seeking a benefit prior to the date assigned.  However, we make it clear that the appeal, for the most part, is not a freestanding claim for an earlier effective date; rather it is a merits based decision.  In essence, the agency of original jurisdiction has granted a staged rating and part of the appeal has been satisfied by the grant of TDIU.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

There are various documents in the evidence received by VA or constructively in its possession that the Veteran argues constituted informal claims for TDIU.  However, prior to rendering a determination on that question, the Board must first determine the date of the claim for TDIU that is before it on this appeal.

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a claim for entitlement to increased ratings for his service-connected back, right ankle, and right knee disabilities.  The RO denied these claims in August 1999.  The Veteran was notified of this decision in an August 16, 1999 letter.  In April 2000, the Veteran filed a statement in support of claim (VA Form 21-4138) in which he indicated that he was "applying for reconsideration" with regard to his back, right knee, and right ankle claims that were previously denied.  The Board finds that this statement was not a notice of disagreement (NOD), contrary to the arguments of the Veteran's attorney, because it cannot be "reasonably construed as disagreement with [the August 1999] determination and a desire for appellate review."  38 C.F.R. § 20.202.

The Veteran also submitted with his statement private medical reports in which the physicians indicated that the Veteran was unemployable due to back symptoms resulting from a post service back injury.  Also received in evidence prior to the expiration of the one year appeal period that began to run on August 16, 1999, were June 2000 VA orthopedic examination reports and an addendum by the VA physician who conducted those examinations dated August 3, 2000.  In that addendum, the VA physician indicated that the Veteran's chronic lumbar strain and arthritis were likely due to service and may have been exacerbated by his post service back injury.  Based on this opinion, the RO in October 2000 granted a TDIU effective April 13, 2000, the date of the Veteran's statement requesting "reconsideration," because the evidence now reflected that the back disabilities and symptoms causing unemployability were related to service rather than the post service injury and the Veteran was eligible for a TDIU on a schedular basis as of that date.

Regardless of the fact that the Veteran's April 2000 statement was not an NOD, when new and material evidence is received within the one year appeal period, it is "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see Young v. Shinseki, 22 Vet.App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q)(1) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  As the evidence related to the basis for the denial of entitlement to an increased rating for back disability, because it indicated that this disability was due to service rather than post-service injury, it was new and material.  38 C.F.R. § 3.156(a).  Moreover, the new and material evidence contained evidence of unemployability, which added an informal claim for a TDIU to the pending increased rating claim.  Rice, 22 Vet. App. at 453.

Thus, the claim for TDIU that was granted in October 2000 was not the April 13, 2000 statement as indicated by the RO, but, rather, the June 15, 1998 claim for an increased rating that remained pending and contained an implicit TDIU claim.  

As noted above, in the June 2012, the Board remanded the matter of entitlement to an effective date between June 15, 1998 and April 13, 2003, for the award of a TDIU, and the Court did not address this matter in the August 2013 Memorandum Decision.  Accordingly, the Board will discuss whether the Veteran is entitled to an effective date earlier than June 15, 1998 for the award of a TDIU.

In this case, the Board finds that the Veteran is not entitled to an effective date prior to June 15, 1998 for TDIU because there was no informal claim for a TDIU filed prior to that date and it was not factually ascertainable that the Veteran was disabled due to service-connected disabilities prior to that date.

In July 1978, the RO granted the Veteran entitlement to service connection for lumbar spine tenderness and right ankle arthritis and assigned 10 and 20 percent ratings, respectively.  The RO also denied entitlement to service connection for right knee disability.  The Veteran appealed the denial of service connection as well as the ratings assigned in connection with the grant of service connection for back and right ankle disabilities, and, in July 1979, the Board granted entitlement to service connection for right knee disability and denied the claims for higher ratings for back and right ankle disabilities.  In August 1979, the RO implemented the Board's grant of entitlement to service connection for right knee disability and assigned a 10 percent rating, effective April 19, 1977.  In February 1980, the Veteran requested an increase in the rating for his right knee disability.

The Board's July 1979 decision denying higher ratings for back and right ankle disabilities were final.  38 C.F.R. § 20.1104.  As the Veteran did not appeal the RO's August 1979 assignment of a 10 percent rating for right knee disability, that decision too became final.  38 C.F.R. § 20.1103.

The RO denied the Veteran's February 1980 increased rating claim right knee increased rating claim in May 1980, the Veteran appealed, and the Board granted an increased rating, to 20 percent, in July 1982.  The RO implemented this grant in a September 1982 rating decision.  In April 1981, the Veteran requested a temporary total rating based on surgery for his service connected skin disability (of the foot) and this claim was denied by the RO in October 1984.  The next communication received from the Veteran with regard to his service-connected orthopedic disabilities was the June 15, 1998 claims for increased ratings for service connected back and right knee and ankle disabilities.

There are many documents that are claimed to have been informal claims for TDIU dated and received prior to June 15, 1998.  In an August 2014, the Veteran's attorney discusses a number of these documents.  First, he discussed a June 1982 letter written by Dr. R. noting that the Veteran had been totally disabled since January 1982 due to his back condition, as well as a January 1984 letter from private physician Dr. F. indicating that the Veteran had been totally disabled since March 1983 due to severe and increasing low back pain.  

The Board acknowledges that it is unclear as to whether the severity of the Veteran's back condition and resultant unemployability at that time was related to solely to post-service injury, and has considered whether the evidence is so evenly balanced such that the benefit of the doubt doctrine my apply, as instructed by the Court.  See Fluharty v. Derwinkski, 2 Vet. App. 409, 413 (1992) (when the Board is unable to determine whether unemployability is caused by non-service connected disabilities or by service-connected disabilities; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service connected condition], VA regulations . . .clearly dictate that such signs and symptoms be attributed to the service-connected condition.  

Regardless, these documents were not submitted to VA in conjunction with a claim for compensation.  Rather, these physician statements were submitted to the VA Regional Office and Insurance Center along with other documentation in support of a claim for waiver of life insurance premiums, and stamped as received in June 1982 and January 1984, respectively. Here, a claim for compensation was not identified as the benefit sought.  38 C.F.R. § 3.155.  See Brannon v. West, 12 Vet. App. 32 (1998).  

The Veteran also submitted a photocopy of a form letter addressed to the RO and insurance center in Philadelphia, dated September 13, 1983, with an X marked next to the statement: since March 10, 1983, I have been totally disabled.  All benefits and waivers are expected to begin as stated in the above policy.  However, no such document, either original or photocopy, appears in the claims file other than the recently submitted copy.  A similar form was received in August 1982; however, on that form, there is no X next to the box indicated disability.  In order to constitute a claim, the document must have actually been received by VA, or be in the constructive possession of VA.  Regardless, the document was in conjunction with insurance rather than compensation.  Again, claim for compensation was not identified as the benefit sought.  The document does not provide a basis for an earlier effective date.

The Board finds similarly with regard to the documents not specifically addressed in the prior Joint Motion for Remand.  The Veteran submitted numerous claims and other correspondence over the years prior to June 15, 1998.  However, in none of that correspondence did he suggest that he was unemployable due to service-connected disabilities.

The Board therefore finds that there was no informal claim for a TDIU prior to June 15, 1998.

It is also contended by the Veteran's representative in October 2009 written argument that the RO should have taken the Veteran's application for a temporary 100 percent rating, due to his surgery, in accordance with 38 C.F.R. § 4.29, 4.30, as an informal claim for TDIU.  However, this simply does not meet the requirements of claim for TDIU.  In fact, it is inconsistent with a claim for TDIU.  A request for a temporary total disability due to convalescence after surgery does not imply or suggest that the Veteran is unemployable.  Rather, it implies that he believes the situation is temporary.

In an August 2014 statement, the Veteran's representative indicated that the RO's receipt of medical records on July 2, 1983 showing that the Veteran was hospitalized initially for his back and while in the hospital suffered a flare-up of herpes, requiring hospitalization for a period of 38 days from May to July 1983-constituted an informal claim for increased rating.  He argues that, as the records show he was entitled to a temporary 100 percent rating for this period, an informal claim for TDIU was raised.  Again, this argument is of no avail.  The provisions 38 C.F.R. § 3.157(b) apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Here, while these records were considered with respect to a pending claim for increased rating for herpes simplex, a claim for a temporary 100 percent rating for this hospitalization was not received.  Furthermore, as noted above, a request for total temporary disability does not imply or suggest a claim for TDIU. 

In addition, the Veteran asserts that an October 19, 1978 VA request for records sent to the Hospital for Joint Disease & Medical Center is evidence that demonstrates a pending claim for TDIU.  However, that request was sent in response to a letter from the Veteran's private physician, Dr. P., in August 1978, which provided dates of hospitalization.  The only claims pending at that time were a claim for an increased rating for a right ankle disability, and a claim for service connection for a skin rash and a back disability.  The Veteran's August 1977 claim does not mention or allude to unemployability, nor does other correspondence from the Veteran regarding the claim.  Moreover, the August 1978 letter from Dr. P. does not suggest unemployability.  Rather, he stated that the Veteran's back condition will probably improve with time, and no surgery is indicated.

For the foregoing reasons, the Board finds that the claim for TDIU that was granted in October 2000 was contained in the Veteran's June 15, 1998 claim for an increased rating for his back disability, but an effective date earlier than June 15, 1998 for TDIU is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than June 15, 1998 for TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


